Title: Cotton Tufts to John Adams, 5 July 1776
From: Tufts, Cotton
To: Adams, John


     
      My Dear Sr.
      Weymo. July 5. 1776
     
     I wrote to You about the 17 or 18th. of last Month which suppose You have received.
     
     Yesterday People in Boston were openly inoculated for the Small Pox. The Business had been carried on in private for some Time amongst the Soldiery and others; the Selectmen represented the Impossibility of preventing its Spread any longer and leave was given by the general Assembly for Inoculation in Boston.—It is probable that it will run thro’ the Country. If so, no Care will hereafter be taken to keep it out. If there be any Inoculators of Eminence that you are particular acquainted with should take it kindly if You would enquire of Him his Method of Practice; as to Medicine, Diet, Air, Exercise—in short the whole Proccess. The Method of Practice is I suppose pretty generally known, that No one there would pretend to keep it as a Secret. Yet there may be some Improvements of late, that may be beneficial, the Knowledge of which might give much Satisfaction to an Inquisitive Mind, and any Gentleman of Benevolence and Literature would give in writing such a general Accountt of the Practice as might answer the Enquiry. If such You can obtain amongst your Acquaintance, be so kind as to forward it by the very first Conveyance.
     We have my Friend Pestilence, We have the Sword, two thundering Messengers. May they bring us to our Senses, learn us to live as men ought to, despising Dress and Equipage and unbounded Wealth, Exercising Temperance and Frugality, Benevolence and Charity &c. &c. Oh my Dear Friend I am now entering into the Plan of public and private Happiness and painting to myself a Scene delightful Indeed, which could I once behold Methinks I could willingly take my leave of Earth, satisfyed that the Day of American Redemption was now at Hand.
     
      Adieu. Yrs.
     
     
      I have got leave to lodge this within Mrs. Adams Letter—being wrote in Haste Youll excuse Errors.
     
    